WEBB, J.
The plaintiffs, Hardy & Hardy, bring this action against defendant, Victor Wenzel, to recover judgment for a balance alleged to be due plaintiff for* professional services and funds paid out by plaintiffs for the account of defendant.
Among the items on the account is a charge for services in an action to render a foreign judgment executory, and the sole defense made by the defendant is as to that item, it being contended that the charge was excessive and that the defense of- that suit had not been properly handled.
*163On trial, judgment was rendered in favor of the plaintiffs as prayed for and defendant appealed.
OPINION
Neither of the parties ¡presented the case in argument or hy brief and we have, after reviewing the evidence, found that the account was proven to be correct, and neither of the defenses interposed is supported by the evidence, and the judgment appealed from is affirmed.